Citation Nr: 0513953	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION


The veteran served on active duty in the United States Navy 
from August 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
entitlement to an increased rating for a left total knee 
replacement, currently evaluated as 30 percent disabling; 
entitlement to an increased rating for residual scars, post-
operative total bilateral knee replacements, currently 
evaluated as 10 percent disabling; entitlement to individual 
unemployability.  In his substantive appeal dated in January 
2003 the veteran indicated that he was appealing only SOC 
issue 3, total rating based on disability.

The medical reports in the cl;aims folder include records of 
psychiatric care on which an Axis III diagnosis of bilateral 
knee replacement is reported.  Axis III is used to report 
general medical conditions that are potentially relevant to 
understanding the individual's mental disorder, including 
conditions directly etiological to the development or 
worsening of the mental symptoms.  Thus, it is not clear 
whether the veteran is claiming service connection for a 
psychiatric disorder as secondary to his service-connected 
knee disabilities.  The are is requested to take any action 
it finds appropriate to clarify the veteran's intentions 
regarding such a claim.
 

REMAND

This claim is remanded to obtain a VA examination 
regarding the veteran's employability status.
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  

The Board has determined that the medical evidence is 
insufficient determine the current state of the veteran's 
employability, as it is not clear that condition of his 
disabilities had fully stabilized when he was last examined.

The veteran is service connected for total right and left 
knee replacements, evaluated as 30 percent disabling each as 
well as residual scars from the post-operative total 
bilateral knee replacements, evaluated as 10 percent 
disabling.
It is not clear whether the veteran is unemployable solely 
due to his service-connected disabilities.  

Accordingly, this case is REMANDED to for the following:

1.  The veteran should be afforded a VA orthopedic 
examination to determine the nature and severity of his 
service-connected left knee disability.  The examiner 
should provide diagnoses of all disorders of the 
veteran's left knee.  Such tests as the examining 
physician deems appropriate should be performed.  These 
tests should include a complete test of the range of 
motion of the veteran's left knee.  The examination 
report should include responses to the following medical 
questions: 

A.  The examiner should state a medical opinion as 
to whether the veteran's service connected 
disabilities interfere with his ability to work.  

B.  The examiner must state a medical opinion as 
to whether the veteran is unable obtain or retain 
gainful employment because of his service-
connected disabilities.

C.  If it is not feasible to answer any of the 
above listed questions, this should be so stated.

2.  Upon completion of the above, the VA should review 
the evidence of record and determine whether the veteran 
is entitled to individual unemployability.  In the event 
that the claim is not resolved to the satisfaction of 
the appellant, the RO should issue a supplemental 
statement of the case, a copy of which should be 
provided the veteran, and his representative.  After 
they have been given an opportunity to submit additional 
argument, the case should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



